—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered June 2, 1999, which denied defendant-appellant-respondent Madden’s motion for summary judgment and granted summary judgment to defendant Cornell University Medical College, unanimously modified, on the law, appellant’s motion for summary judgment granted, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant-appellant-respondent dismissing the complaint.
Plaintiffs allege causes of action of hostile workplace discrimination, defamation, intentional infliction of emotional distress, prima facie tort and retaliation. Plaintiffs complained originally about an overall unsatisfactory and unprofessional environment after defendant Madden became unpleasant due to a feud with his then-partner. Plaintiffs, subsequently employed by Madden’s ex-partner, have failed to submit proof in admissible form that any of Madden’s acts or statements were motivated by the sex or national origin of either plaintiff, have failed to demonstrate that any of his statements were other than non-actionable opinion, and have failed to prove that defendant Cornell countenanced, encouraged or otherwise ratified Madden’s actions. When Cornell attempted to relocate plaintiffs to similar employment in a better work environment, plaintiffs declined, preferring to remain embroiled in the feud *129going on between Madden and his then-partner. Plaintiffs’ other contentions have been considered and been found to be meritless. Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.